When this case was last before the court, in 23 R.I. 542, we said: "The declaration charges a joint invitation. Such an invitation must be proved in order to recover against the defendants jointly." But the record shows that the evidence offered at the trial tended to establish not a joint liability of the defendants, but rather, as was said by the court when the case was before us in 22 R.I. 31: "Three different cases against three different defendants for three different causes of action." The case is therefore one of misjoinder of *Page 105 
causes of action rather than one of misjoinder of defendants in the same cause of action, since neither is the tort of each defendant the same, nor is the negligence or the liability of each defendant the same. These questions have been so fully discussed in the opinions heretofore given that we think it is not necessary to again enlarge upon them. And see, also, the recent case of Wiest v. Traction Co., 200 Pa. St. 148.
It follows that the nonsuit was properly granted, and that the petition for a new trial is denied.